Dismissed and Memorandum Opinion filed July 14, 2005








Dismissed and Memorandum Opinion filed July 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00580-CV
____________
 
JOHN P. WHITE,
Individually and d/b/a TEXAS WINDOW WORKS, Appellants
 
V.
 
SOUTHWESTERN
BELL YELLOW PAGES, INC., Appellee
 

 
On Appeal from the County Civil
Court at Law No. 4
Harris County,
Texas
Trial Court Cause No.
829,977
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 27, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements
to pay for the record.  
On June 14, 2005, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellants paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellants filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 14, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.